FILED
                           NOT FOR PUBLICATION                                NOV 13 2009

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


SEWCHEZ INTERNATIONAL                            No. 08-56121
LIMITED, a Taiwanese corporation,
                                                 D.C. No. 2:07-cv-01211-SVW-
             Plaintiff - Appellant,              JWJ

  v.
                                                 MEMORANDUM *
THE CIT GROUP/COMMERCIAL
SERVICES, INC., a New York
Corporation; JPMORGAN CHASE
BANK, N. A., a national banking
association,

             Defendants - Appellees.



SEWCHEZ INTERNATIONAL                            No. 08-56459
LIMITED, a Taiwanese corporation,
                                                 D.C. No. 2:07-cv-01211-SVW-
             Plaintiff - Appellant,              JWJ

  v.

THE CIT GROUP/COMMERCIAL
SERVICES, INC., a New York
Corporation; JPMORGAN CHASE
BANK, N. A., a national banking
association,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
             Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                     Argued and Submitted November 2, 2009
                              Pasadena, California

Before: SCHROEDER, SILER,** and IKUTA, Circuit Judges.



      SewChez’s claims against CIT for fraud and breach of contract are premised

on the theory that CIT’s prior waivers of its right to demand strict compliance with

the terms of the letters of credit formed an implied contract between SewChez and

CIT. This theory fails because the letters of credit expressly provide that past

waivers of discrepancies create no obligation to waive discrepancies in the future.

See also Cal. Com. Code § 5108, comment 7 UCC (“Waiver of discrepancies by an

issuer or an applicant in one or more presentations does not waive similar

discrepancies in a future presentation.”). This principle applies to SewChez’s

dispute with CIT because it is undisputed that CIT meets the definition of

“applicant” under the California Commercial Code, see Cal. Com. Code §

5102(a)(2), and SewChez cannot claim that the terms of the contract between CIT


      **
             The Honorable Eugene E. Siler, Jr., Senior United States Circuit
Judge for the Sixth Circuit, sitting by designation.
and JPMorgan alter CIT’s status as an applicant because SewChez was not a party

to the contract. Because there was no implied contract between SewChez and CIT,

SewChez’s breach of contract claim fails.

      Moreover, SewChez’s fraudulent concealment claim likewise fails. Because

SewChez and CIT had no contractual relationship, CIT had no duty to disclose its

intention to cease waiving discrepancies. See Linear Tech. Corp. v. Applied

Materials, Inc., 61 Cal. Rptr. 3d 221, 235 (Cal. Ct. App. 2007). The out-of-circuit

cases cited by SewChez suggesting that a party could be bound by a transaction-

specific waiver are inapplicable here because SewChez did not establish that CIT

waived discrepancies as to the specific transactions at issue. See Timber Falling

Consultants, Inc. v. Gen. Bank, 751 F. Supp. 179, 182–83 (D. Or. 1990); U.S.

Indus., Inc. v. Second New Haven Bank, 462 F. Supp. 662, 666 (D. Conn. 1978).

      SewChez’s claim against CIT for unjust enrichment also fails. Because CIT

was entitled to refuse to waive discrepancies and exercise its rights as a secured

creditor, SewChez failed to allege facts showing CIT’s “receipt of a benefit and the

unjust retention of the benefit at the expense of another.” See Peterson v. Cellco

P’ship, 80 Cal. Rptr. 3d 316, 323 (Cal. Ct. App. 2008) (quotation marks,

alterations, and citation omitted).

      SewChez’s claim against JPMorgan for breach of the covenant of good faith

fails for the same reason as SewChez’s claim against CIT for breach of contract,
namely, because JPMorgan’s past waivers did not obligate it to continue waiving

discrepancies. See Cal. Com. Code § 5108, comment 7 UCC. Moreover,

SewChez’s exclusive remedy for the wrongful withholding of payment is a claim

for wrongful dishonor. Cal. Com. Code. § 5111(b).

      SewChez failed to raise a genuine issue of material fact that each of its

invoices was a separate presentment. The uncontested affidavits by JPMorgan’s

experts establish that the words “drafts at . . . at sight” in Field 42C of the letter of

credit mean that a sight draft must be presented to obtain payment under the letter

of credit. Because a draft is required, the presentation of a single draft and

multiple invoices constitutes a single presentment, which must be honored or

dishonored as a whole. See Mueller Co. v. S. Shore Bank, 991 F.2d 14, 17 (1st Cir.

1993); see also Cal. Com. Code § 5108(a). Because two of the five invoices

SewChez submitted under a single draft were discrepant, JPMorgan’s rejection of

this entire presentment was not wrongful.

      AFFIRMED.